Citation Nr: 1032054	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-10 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral dorsal 
lateral midfoot varicosities, to include as secondary to pes 
planus and degenerative disc disease of the lumbar spine with 
dextroscoliosis (service-connected disorders).

2.  Entitlement to service connection for a cervical spine 
degenerative disc disease at C5-C7, to include as secondary to 
service-connected disorders.

3.  Entitlement to service connection for left hip degenerative 
joint disease, to include as secondary to service-connected 
disorders.

4.  Entitlement to service connection for bilateral knee 
degenerative joint disease, to include as secondary to service-
connected disorders.

5.  Entitlement to service connection for sacroiliac syndrome, to 
include as secondary to service-connected disorders.

6.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine with 
dextroscoliosis (lower back disorder), rated at 10 percent, 
effective April 18, 1996.

7.  Entitlement to an increased initial evaluation for bilateral 
pes planus, rated at 10 percent, effective April 18, 1996.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from December 1965 to October 
1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of April 2005 and February 2006 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, Regional 
Office (RO).

The issues of entitlement to (i) an increased initial evaluation 
for a lower back disorder, rated at 10 percent, effective April 
18, 1996; (ii) an increased initial evaluation for bilateral pes 
planus, rated at 10 percent, effective April 18, 1996; and, (iii) 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for bilateral pes 
planus and a lower back disorder.  

2.  The only medical opinions of record provide, at least, an 
arguable nexus between the Veteran's military service and service 
connected disorders and his currently diagnosed bilateral dorsal 
lateral midfoot varicosities, cervical spine degenerative disc 
disease at C5-C7, left hip degenerative joint disease, bilateral 
knee degenerative joint disease, and sacroiliac syndrome.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral dorsal lateral 
midfoot varicosities have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

2.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for cervical spine 
degenerative disc disease at C5-C7 have been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.   With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for left hip degenerative 
joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

4.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral knee 
degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

5.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for sacroiliac syndrome have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et. seq. (West 2003).  Given the favorable outcome below no 
conceivable prejudice to the Veteran could result from this 
adjudication.  In this regard, the agency of original 
jurisdiction will be responsible for addressing any VCAA notice 
defect with respect to the rating and effective date elements 
when effectuating the respective awards.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The analysis may be stated briefly.  As indicated above, the 
Veteran served on active duty from December 1965 to October 1969, 
and is service connected for bilateral pes planus and a lower 
back disorder.  Asserting that military service and/or presently 
service connected disorders caused and/or aggravated (i) 
bilateral dorsal lateral midfoot varicosities, (ii) cervical 
spine degenerative disc disease at C5-C7, (iii) left hip 
degenerative joint disease, (iv) bilateral knee degenerative 
joint disease and (v) sacroiliac syndrome, the Veteran initiated 
the present service connection claims.  A review of the medical 
evidence of record confirms the Veteran's current diagnosis with 
each of the claimed disorders.  See Statement/Opinion, C.B.,D.C., 
June 20, 2005; "Assessment/Plan", VA Attending Progress Record, 
September 16, 2004; "Observation/VASC," VA Foot Examination, 
July 10, 2004; Statement/Opinion, R.F., D.C., August 1, 2000; 
"Impression," VA Cervical Spine Radiology Report, July 26, 
1997.  

Although he has not been provided a VA examination in connection 
with the present service connection claims on review, the Veteran 
has submitted the June 2005 statement of private chiropractor, 
C.B., D.C.  In this statement, Dr. B detailed the Veteran's 
history of treatment, since 1996, and the possible increase in 
the severity of his symptoms in the future.  Additionally, 
indicating a review of the Veteran's service and post-service 
treatment records, Dr. B opined that the Veteran's cervical spine 
disorder, sacroiliac syndrome, left knee and possibly right knee 
disorders, and bilateral varicosities sustained a permanent 
worsening in the military as a direct result of such activities 
as rigorous training, and all the physical demands associated 
with an infantry musicians life in the Army.  

What is more, Dr. B stated that the aforementioned disorders 
"were more than likely aggravated beyond the normal progression, 
as secondary to his scoliosis and pes planus, than if he had not 
been in the military."  

Subsequently, another statement from Dr. B, dated in June 2010, 
was made of record.  In this statement, Dr. B conveyed that 

[in his] professional opinion, [the Veteran's] 
bilateral varicosities, cervical arthrosis, left hip 
[arthrosis], [arthrosis of] both knees, and 
sacroiliac syndrome, are "as likely as not" related 
to his service-connected pes planus and degenerative 
disc disease with lumbar scoliosis...[and] also "as 
likely as not" related to [the Veteran's] duties in 
military service.

Dr. B noted that his opinion was provided in light of the 
Veteran's service and post-service treatment records and the 
findings of a current examination.  

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
In the present matter, the only medical opinions of record that 
squarely address the issue of a possible relationship between the 
Veteran's presently claimed disorders and his military service, 
and/or service connected disorders, at least arguably, weighs in 
favor of the Veteran's claim.  The June 2005 statement of Dr. B 
provided a fairly clear opinion that diagnosed bilateral dorsal 
lateral midfoot varicosities, cervical spine degenerative disc 
disease at C5-C7, left hip degenerative joint disease, bilateral 
knee degenerative joint disease, and sacroiliac syndrome were 
aggravated beyond their nature progression by the Veteran's 
military service and service connected disorders (i.e., pes 
planus and a lower back disorder).  The June 2010 statement of 
Dr. B reflected an almost identical opinion, but for, specific 
notation that the "professional opinion" was based on the 
Veteran's service and post-service treatment records and current 
examination results.  Although the Court has rejected the 
"treating physician rule," the Board finds that the opinions of 
Dr. B, which tend to weigh in favor of the Veteran's claims, are 
of significant probative value, based on the private 
chiropractor's extensive history treating the Veteran, and the 
clear explanation of the basis for the provided opinions.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 473 (1993).  

In sum, the evidence of record confirms the Veteran's current 
diagnosis with (i) bilateral dorsal lateral midfoot varicosities, 
(ii) cervical spine degenerative disc disease at C5-C7, (iii) 
left hip degenerative joint disease, (iv) bilateral knee 
degenerative joint disease, and (v) sacroiliac syndrome.  What is 
more, the only medical opinions of record, at least arguably, 
relate the aforementioned diagnoses to the Veteran's military 
service and service connected disorders.  The Board concedes that 
further inquiry could be undertaken, with the view towards 
additional development of the respective service connection 
claims, so as to obtain additional medical opinions.  However, 
under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue, and for the 
reasons previously outlined, the Board finds that the evidence of 
record tends to weigh in favor of the Veteran's respective 
service connection claims, or minimally is in equipoise.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Therefore, the criteria to 
establish service connection for (i) bilateral dorsal lateral 
midfoot varicosities, (ii) cervical spine degenerative disc 
disease at C5-C7, (iii) left hip degenerative joint disease, (iv) 
bilateral knee degenerative joint disease, and (v) sacroiliac 
syndrome have been met.  


ORDER

Service connection for bilateral dorsal lateral midfoot 
varicosities is granted. 

Service connection cervical spine degenerative disc disease, at 
C5-C7, is granted. 

Service connection for left hip degenerative joint disease is 
granted. 

Service connection for bilateral knee degenerative joint disease 
is granted.  

Service connection for sacroiliac syndrome is granted.  


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary, prior to the adjudication of the Veteran's remaining 
claims.

The Veteran presently seeks increased disability ratings for his 
service-connected lower back and bilateral pes planus disorders.  
Prior to rendering a decision on these respective claims, the 
Board received a March 2010 statement from the Veteran, in which 
the Veteran described how his lower back and bilateral pes planus 
disorders had increased in severity since his respective January 
and July 2007 VA examinations.  Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Accordingly, the Board finds that these 
examinations do not reflect the current level of the Veteran's 
disabilities and that he must be afforded another VA examination, 
with respect to his lower back and pes planus disorders, to 
ascertain the current nature and severity of these disorders.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further, in a January 2007 statement, the Veteran, through his 
attorney, raised a claim for entitlement to total disability 
based on individual unemployability (TDIU).  Based on this 
statement and the medical evidence of record, the Board finds the 
Veteran's current increased rating claims to include a theory of 
entitlement based on individual unemployability (TDIU).  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  As such, the VA examiners 
must also comment on whether the Veteran's service-connected 
disabilities impact his ability to secure or follow substantially 
gainful employment.  For the purpose of clarity on remand, this 
issue has been separately captioned on the title page above.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all VA treatment 
records, related to the treatment of the 
Veteran's lower back and bilateral pes planus 
disorders, dated after October 8, 2009 (the 
date of the VA last requested records of this 
nature, as per the October 2009 Supplemental 
Statement of the Case), and associate these 
records with the claims file.  Any negative 
response must be in writing and 
associated with the Veteran's claims 
file.  

2.  With respect to the Veteran's private 
chiropractic treatment records, the RO should 
contact the Veteran, to determine if he has 
received any recent treatment from private 
chiropractors, C. Brooks, D.C., and/or R. 
Franks, D.C.; and if so, the approximate 
dates of any such treatment.  Thereafter, the 
RO should obtain the appropriate release or 
releases and attempt to obtain these private 
medical records.  Any response should be 
associated with the Veteran's claims 
file.

3.  After the above development has been 
completed and the relevant records 
and/or negative responses associated 
with the claims file, the Veteran should be 
afforded new VA examinations related to his 
lower back and bilateral pes planus 
disorders.  The claims file and a copy of 
this REMAND should be made available to, and 
reviewed by, the examiners, and such review 
noted in the examination reports.  In 
providing the requested information, the 
examiners must consider and address the 
statements of private chiropractor C. Brooks, 
D.C., dated in June 2005 and December 2006 

(a) Lower Back Disorder-The VA examiner is 
requested to indicate whether there is 
severe painful lumbar motion or weakness 
on motion, and to specifically record the 
range of motion of the Veteran's lower 
back (in degrees), and to indicate at what 
point the motion becomes painful, 
including with repetitive use or on flare-
ups.  Any signs of ankylosis or any other 
compatible disorder should be noted.  

Additionally, the examiner should indicate 
whether the Veteran's lower back disorder 
results in any neurological symptoms or 
impairment.  The examiner should further 
comment on the degree to which the 
Veteran's lower back disorder and other 
service-connected disorders affect his 
ability to secure or follow substantially 
gainful employment.  All tests and studies 
deemed necessary by the examiner should be 
conducted and associated with the claims 
file.  All findings and conclusions should 
be set forth in a legible report.

(b) Bilateral Pes Planus- The examiner 
should identify and describe all residuals 
attributable to the Veteran's service-
connected pes planus.  All symptomatology 
should be discussed, including whether the 
Veteran has marked deformity, pain on 
manipulation, swelling on use, 
characteristic callosities, marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, inward displacement, 
or severe spasm of the tendo Achilles.  
The examiner should further comment on the 
degree to which the Veteran's bilateral 
pes planus and other service-connected 
disorders affect his ability to secure or 
follow substantially gainful employment.  
All tests and studies deemed necessary by 
the examiner should be conducted and 
associated with the claims file.  All 
findings and conclusions should be set 
forth in a legible report.  

4.  Thereafter, the RO should review the 
Veteran's claims file to ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to the 
adjudication of any of the respective claims.

5.  The RO should then readjudicate the 
Veteran's claims, including his claim for 
TDIU.  If the benefits sought on appeal 
remain denied, the Veteran, and his attorney, 
should be provided a Supplemental Statement 
of the Case and an appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


